Citation Nr: 1031407	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-00 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from September 1954 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's service treatment records were apparently destroyed 
in a fire that ravaged the record center in 1973.  This gives VA 
a heighten duty to develop the available evidence.  In this case, 
there are private medical records and VA clinical records showing 
a hearing loss.  There is also the Veteran's competent lay 
testimony of noise exposure during service.  Specifically, the 
Veteran maintains that he worked around large, loud generators 
constantly, without ear protection, while stationed at Fort 
Huachuca in Arizona.  However, there is no medical opinion.  
Given the evidentiary picture presented here, a medical opinion 
based on examination of the Veteran should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The agency of original jurisdiction 
(AOJ) should schedule the Veteran for a VA 
audiological examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  A complete history of the 
Veteran's in-service and post-service 
noise exposure should be obtained, as well 
as a history of his hearing loss 
disability.  Audiometric testing and any 
other tests or studies needed to respond 
to the following questions should be done.  
	a.  The Board finds that the 
Veteran's report of exposure to generator 
noise in service is credible.  
		Is the Veteran's current 
hearing loss consistent with exposure to 
noise from generators during service?  
Please explain.  
		Is the Veteran's current 
tinnitus consistent with exposure to noise 
from generators during service?  Please 
explain.  
	b.  The Board finds the private 
audiometric reports, beginning in 1979, to 
be credible.  
		Is the Veteran's current 
hearing loss, at least as likely as not, 
due to noise exposure in service?  Please 
explain.
		Is the Veteran's current 
tinnitus, at least as likely as not, due 
to noise exposure in service?  Please 
explain.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  

2.  Thereafter, the AOJ should readjudicate 
these claims in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



